—Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated October 28, 1996 (People v Mancuso, 232 AD2d 658), reversing an order of the Supreme Court, Kings County, dated April 30, 1996, which vacated a judgment of the same court rendered May 11, 1978.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). O’Brien, J. P., Ritter, Sullivan and Luciano, JJ., concur.